ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-280, concluding that JEFF H. GOLDSMITH of FORT LEE, who was admitted to the bar of this State in 1984, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.15(b) (failure to promptly deliver funds to a client or third party), and RPC 3.4(e) (knowingly disobeying a court order);
And JEFF H. GOLDSMITH having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a eensure is the appropriate quantum of discipline for respondent’s unethical conduct and that respondent should be required to practice law under supervision and demonstrate his fitness to practice;
And good cause appearing;
It is ORDERED that JEFF H. GOLDSMITH is hereby censured; and it is further
ORDERED that within sixty days after the filing date of this Order, respondent shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney *197Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.